Name: 81/605/EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the activities of the first, second and third European Development Funds in the 1979 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-10

 Avis juridique important|31981D060581/605/EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the activities of the first, second and third European Development Funds in the 1979 financial year Official Journal L 224 , 10/08/1981 P. 0012 - 0012+++++( 1 ) OJ NO C 342 , 31 . 12 . 1980 . DECISION OF THE EUROPEAN PARLIAMENT OF 18 JUNE 1981 GRANTING DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITY IN RESPECT OF THE ACTIVITIES OF THE FIRST , SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS IN THE 1979 FINANCIAL YEAR ( 81/605/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE 1979 FINANCIAL YEAR AND THE REPLIES OF THE INSTITUTIONS TO THAT REPORT ( 1 ) , - HAVING REGARD TO THE BALANCE SHEET AND ACCOUNTS OF THE EUROPEAN DEVELOPMENT FUND FOR THE 1979 FINANCIAL YEAR ( COM ( 80 ) 694 FINAL ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-136/81 ) , - WHEREAS THE TREATY OF 22 JULY 1975 EMPOWERS PARLIAMENT TO GRANT A DISCHARGE IN RESPECT OF THE FINANCIAL ACTIVITIES OF THE COMMUNITY , 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL MANAGEMENT OF THE FIRST , SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS IN THE 1979 FINANCIAL YEAR ; 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION , TO FORWARD IT TO THE OTHER INSTITUTIONS , AND TO ARRANGE FOR ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 18 JUNE 1981 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL